DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mencarelli (EP 2 660 173) in view of Kajima (JP 2004-161478).
With respect to Claim 12, Mencarelli, Figures 1-8, teaches a machine 100 for providing rolls of material 3 for use in sheet form, particularly aluminum for food uses, comprising: 
- at least one substantially cylindrical rewinding shaft 4, which can be actuated with a rotary motion (See Figure 4 – element 33) about a longitudinal axis thereof in order to perform a step of rewinding said material for use in sheet form and 
- means for feeding 1 the material for use in sheet form which can be actuated in order to feed the cylindrical rewinding shaft with the material 3 for use in sheet form to be wound;	wherein said at least one rewinding shaft comprises a plurality of cylindrical sectors 62 which are arranged circumferentially around said longitudinal axis and form an outer lateral surface of the rewinding shaft 4 which is configured to make contact with said material for use in sheet form during said winding step. 
Mencarelli teaches all the elements of the machine except for:
said cylindrical sectors comprising fixed cylindrical sectors alternated with retractable cylindrical sectors; 
said retractable cylindrical sectors being able to translate radially toward and away with respect to said longitudinal axis between: 
- an expanded position, in which said retractable cylindrical sectors and said fixed cylindrical sectors are arranged flush, so as to form an outer lateral surface of the rewinding shaft which is cylindrical and substantially uniform and 
- a retracted position, in which said retractable cylindrical sectors are arranged more internally with respect to said expanded position, so that longitudinal depressions are formed along said outer lateral surface of the rewinding shaft.
However, Kajima, Figures 1-12, teaches   
said cylindrical sectors comprising fixed cylindrical sectors alternated with retractable cylindrical sectors 6; 
said retractable cylindrical sectors being able to translate radially toward and away with respect to said longitudinal axis between: 
- an expanded position (see Figure 2), in which said retractable cylindrical sectors and said fixed cylindrical sectors are arranged flush, so as to form an outer lateral surface of the rewinding shaft which is cylindrical and substantially uniform and 
- a retracted position (See Figure 7), in which said retractable cylindrical sectors are arranged more internally with respect to said expanded position, so that longitudinal depressions are formed along said outer lateral surface of the rewinding shaft.
It would have been obvious to one of ordinary skill in the art to provide Mencarelli with a shaft having expanded and retracted positions, as taught by Kajima for the purpose of engaging a core to perform a winding/unwinding operation.  Further, such an expandable core would be able to accommodate core of different diameters.
With respect to Claim 13, Kajima further teaches an actuation cam 104which is accommodated in said rewinding shaft, said actuation cam being configured to keep said retractable cylindrical sectors in said expanded position at least during said winding step, so that the winding of the material for use in sheet form occurs around the outer lateral surface when it is cylindrical and substantially uniform.  
With respect to Claim 14, Kajima further teaches wherein said actuation cam comprises a shaft 2 which is accommodated coaxially in said rewinding shaft and is provided with conical portions which are connected mechanically to said retractable cylindrical sectors; said actuation cam being axially movable with respect to said fixed cylindrical sectors in order to perform the radial movement of said retractable cylindrical sectors between said expanded position and said retracted position.  
With respect to Claim 15, Kajima further teaches wherein said at least one rewinding shaft is provided with suction channels (See Figures 5 and 8) which are configured to make the material for use in sheet form adhere to the outer lateral surface of the rewinding shaft by means of the application of a suction flow in a radial direction toward said longitudinal axis of the rewinding shaft.  
With respect to Claim 16, Kajima further teaches a plurality of said rewinding shafts A,B,C which are supported by a revolver-like structure (See Figure 4); processing stations being arranged around a main axis of said revolver-like structure and said revolver-like structure being able to rotate with an intermittent motion about said main axis in order to arrange, in each instance, one of said rewinding shafts at one of said processing stations.  
With respect to Claim 17, Kajima further teaches wherein said processing stations comprise at least one rewinding station for rewinding the material for use in sheet form which is arranged sequentially around the main axis of said revolver-like structure (See Figure 4) along the direction of rotation of said revolver-like structure about said main axis.  
With respect to Claim 18, Kajima further teaches wherein each one of said rewinding shafts A,B,C is supported so that it can rotate freely about its own longitudinal axis by said revolver-like structure and can move on command along its longitudinal axis with respect to said revolver-like structure (See Figure 4) for the engagement or disengagement of an axial end thereof with a corresponding motorized tailstock and for disengagement from the roll after the rewinding of said material for use in sheet form.  
With respect to Claim 19, Kajima further teaches wherein said feeder means comprise means for supporting a feed roll of material for use in sheet form and an assembly for drawing the material for use in sheet form which is arranged between said supporting means and said rewinding station ; in said rewinding station there being means for cutting the material for use in sheet form.  
	With respect to Claims 20-22, the method described in these claims would inherently result from the use of machine for providing rolls of material for use in sheet form of Mencarelli in view of Kajima as advanced above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654